Title: From Alexander Hamilton to William R. Putnam, [19 September 1803]
From: Hamilton, Alexander
To: Putnam, William R.



[New York, September 19, 1803]
Dr. Sir

I have to thank you for your letter of the 1st of August stating the amount of taxes on my lands payable the present year being Dollars 21 & 97 Cents.
Inclosed you will find thirty Dollars to enable you to pay them.

You will oblige me by a line informing me of the Receipt of this letter.
With great esteem & regard   Yr Obed ser

A Hamilton
Wm. R Putnam Esq

